WOODLEY, Judge.
This is an extradition case.
Appellant filed application for habeas corpus following his arrest upon a fugitive warrant.
Prior to the hearing before the District Judge, the Governor of this State issued an executive warrant ordering appellant’s extradition to Oklahoma'.
The warrant .is -regular on its face and appellant was identified as the person named therein.
There is nothing in the record to overcome this prima facie proof that appellant was lawfully held in custpdy 'under said warrant.
The judgment remanding appellant for extradition is affirmed.